[DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT           FILED
                  ________________________ U.S. COURT  OF APPEALS
                                                 ELEVENTH CIRCUIT
                                                  JANUARY 31, 2012
                         No. 11-12420
                     Non-Argument Calendar           JOHN LEY
                                                      CLERK
                   ________________________

             D.C. Docket No. 4:10-cr-00100-BAE-GRS-2

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                             versus

JOSE ORLANDO GARCIA-DURAN,

                                                 Defendant-Appellant.

                   ________________________

                         No. 11-12781
                     Non-Argument Calendar
                   ________________________

             D.C. Docket No. 4:10-cr-00100-BAE-GRS-3

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                             versus
ANGEL GOMEZ,

                                                                Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                 (January 31, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Jose Garcia-Duran and Angel Gomez appeal their convictions for importing

controlled substances, 21 U.S.C. §§ 960, 952, 851, possessing controlled

substances with intent to distribute, id. §§ 851, 841(a)(1), and smuggling goods

into the United States, 18 U.S.C. § 545. Garcia-Duran and Gomez argue that the

district court abused its discretion by refusing to give their requested jury

instruction about duress. Gomez also argues about a conflict between the oral and

written judgments. We affirm.

      The district court did not abuse its discretion by refusing to give a jury

instruction about duress. To support a defense of duress, Garcia-Duran and

Gomez had to prove that they committed their crimes under immediate threat of

death or serious bodily injury, they had a well-founded fear that the threat would


                                           2
be carried out, and they lacked a reasonable opportunity to escape or inform the

police about the threat. United States v. Jones, 32 F.3d 1512, 1515 (11th Cir.

1994). Even if we accept as true their testimony that Wood forced them at

gunpoint to serve as drug mules after they boarded a ship in Panama, Garcia-

Duran and Gomez failed to prove that they could not have availed themselves of

reasonable opportunities to alert law enforcement or escape from Wood. As they

disembarked the ship in the United States, Garcia-Duran and Gomez could have,

but failed, to reveal the drugs concealed at their waistbands to either longshoremen

or customs officers. Garcia-Duran, Gomez, and Wood left the dock in a taxi, but

when Wood fled the moving taxi, Garcia-Duran and Gomez fled too. Neither

Garcia-Duran, who is fluent in English, nor Gomez sought assistance from the taxi

driver. See United States v. Sixty Acres in Etowah Cnty., 930 F.2d 857, 861 (11th

Cir. 1991). Garcia-Duran also testified that he brought his cellular telephone on

the trip, but he failed to explain why he could not use it to seek help. See United

States v. Presley, 487 F.3d 1346, 1350 (11th Cir. 2007). When arrested, Garcia-

Duran and Gomez did not assert that they had acted under duress.

      Gomez argues that there is a discrepancy in the oral and written judgments

regarding the payment of his fine, but we disagree. During the sentencing hearing,

the district court ordered that Gomez pay a $10,000 fine “at the rate of $25 per


                                          3
quarter while he is in prison and, if he . . . work[ed] in prison industries,

50[percent] of any of his income [would] be withheld by the Bureau of Prisons”

with “[a]ny balance . . . paid at the rate of . . . $200 a month until it is paid in full.”

The written judgment states that Gomez is required, “[w]hile in the custody of the

Bureau of Prisons, . . . [to] make payments of either quarterly installments of a

minimum of $25 if working non-UNICOR or a minimum of 50 percent of monthly

earnings if working UNICOR” and, “[u]pon release . . . [to] make minimum

monthly payments of $200 until paid in full.” The addition of the term

“minimum” in the written judgment did not alter the terms of Gomez’s payment

schedule.

       We AFFIRM Garcia-Duran’s and Gomez’s convictions.




                                             4